         Case 1:18-cv-02921-JMF Document 645 Filed 08/01/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,                                    No. 18-cv-2921

                              Plaintiffs,                     Hon. Jesse M. Furman
                                                              United States District Judge
       v.
                                                              [PROPOSED] ORDER
UNITED STATES DEPARTMENT OF                                   TERMINATING APPEARANCE
COMMERCE, et al.,                                             OF DAVID HAUSMAN

                              Defendants.



       WHEREAS, the Court has reviewed the motion of David Hausman seeking leave to

withdraw as an attorney of record in this matter, as well his declaration in support thereof;

       IT IS HEREBY ORDERED THAT the appearance of David Hausman in this matter is

terminated;

       IT IS FURTHER ORDERED THAT the Clerk of Court shall remove Mr. Hausman

from the docket sheet in this matter. The Clerk of Court is directed to terminate ECF No. 644.

       IT IS SO ORDERED.

              1 2019
Dated: August __,
       New York, New York

                                                   HON. JESSE M. FURMAN
                                                   United States Magistrate Judge
